Title: To Thomas Jefferson from French Strother, 28 March 1781
From: Strother, French
To: Jefferson, Thomas



Sir
Culpeper March 28th 1781

Before I got home from Richmond the Malitia ordered by Genl. Weedon was discharged and Claim it as a Tower Notwithstanding they Marched only three Miles out of the County and Shou’d it so be determined it will fall Next on that part of the Malitia which Went to Carolina. I did not Conceive from what past between us on the Subject that you woud have Called upon us so soon had not Weedon done it, and as we have had no Information of the Movements below thought it best to send to you for further Instructions, and in the Mean time hold ourselves in readiness. If you have leisure on your hands Shall be Glad to hear the Particulars of Greens Affair. You have the power with the Action of Council to Suspend the Execution of all or any part of the recruiting law for a time Should it Appear Reasonable. I Shoud be Glad so much as respects the marching of the Drafts from this County for ten or fifteen days as it has fallen Very hard in Many Instances and for Want of the Bounty Given by law have it not in their power to Extricate themselves. This Indulgence will Greatly oblige them and by which time their Cloathing Will be ready for them. Shall be Glad to know When the Money Will be ready to pay the Difficiencies of the Bounty. Shall be happy to be Informed by the return of the Bearer of the Latest Intelligence. I have the Honor to be With the highest Esteem Yr. Obt Servt.,

French Strother

